DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Preliminary Amendment filed on 11/17/2020.
Status of the Claims:
Claim(s) 1-17 is/are pending in this Office Action.

Specification
Amendment to the specifications are hereby acknowledged and accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first adjustment unit” in claim(s) 1-3 and 17, defined in par. [0084] as a timing adjustment mechanisms incorporated in the timing generation unit 700 incorporated in the vertical drive unit 102, see Fig. 7.
“second adjustment unit” in claim(s) 1-3 and 17, defined in par. [0084] as a timing adjustment mechanisms incorporated in the timing generation unit 700 incorporated in the vertical drive unit 102, see Fig. 7.
“generation unit” in claim(s) 1-8, 12 and 17, defined in par. [0084] as timing generation unit 700 incorporated in the vertical drive unit 102, see Fig. 7.
“first generation unit” in claim(s) 4, defined in par. [0086] as a first timing generation unit 703, see Fig. 9.
“second generation unit” in claim(s) 4, defined in par. [0087] as a second timing generation unit 704, see Fig. 9.
“gain processing unit” in claim(s) 9, defined as part of the signal processing unit 2004 in par. [0111] and Fig. 20.
“difference calculation unit” in claim(s) 10, defined as the difference calculation unit 2103 in par. [0118] and Fig. 21.
“recording unit” in claim(s) 11, defined as part of the timing generation unit 2003 see par. [0118].
“brightness detection unit” in claim(s) 13, defined in Fig. 26 as unit 2603.
“blend processing unit” in claim(s) 13-15, defined in Fig. 26 as unit 2604.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference US 2018/0124335 to MACHIDA et al. (hereinafter MACHIDA)

Regarding independent claim 1, MACHIDA teaches a signal processing apparatus that processes a control signal to control exposure timing in an image sensor including a mechanism to accumulate photoelectrically converted charge a plurality of times separately and then AD-convert and read out total charge (a solid state image pickup device that changes a sensitivity ratio of the pixels by performing intermittent driving, see abstract, the intermittent data is accumulated and later AD converted, see par. [0136]), the signal processing apparatus comprising: 
a first adjustment unit that adjusts exposure density in an exposure period (a subject brightness evaluation unit 201 evaluates the voltage to determine the exposure to adjust it, see par. [0429]);
a second adjustment unit that adjusts a start time and an end time of exposure in a frame period (the exposure-time-period control unit 202 sets the exposure start and end time in step S21, see Fig. 44 and par. [0428]); and 
a generation unit that generates the control signal to control the exposure timing by the exposure density in the exposure period including the start time and the end time (the pixel operation control unit 203 in step S25 makes a determination of S26, S27 or S28, hence generates the control signal, see par. [0430]).

Regarding independent claim(s) 16, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 17, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  

Allowable Subject Matter
Claims 2-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the signal processing apparatus according to claim 1, 
wherein the first adjustment unit includes a first counter that counts at small intervals, and 
a first timing generation unit that performs threshold processing on a count value of the first counter to generate a first exposure timing signal, 
the second adjustment unit includes a second counter that counts at large intervals, and 
a second timing generation unit that performs threshold processing on a count value of the second counter to generate a second exposure timing signal, and 
the generation unit takes a logical product of the first exposure timing signal and the second exposure timing signal to generate the control signal.

Regarding claim 3, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them 
a plurality of the generation units each including the first adjustment unit and the second adjustment unit, wherein a control signal including a different exposure period or exposure density generated by each of the plurality of generation units is provided to each pixel of the image sensor.

Regarding claim(s) 4-15, claim(s) further depend from claim 3 and is/are allowable for the same reasons stated above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698